3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is a DIV of 16/581,734 09/24/2019 PAT 10772191, which is a DIV of 15/877,396 01/23/2018 PAT 10485095, which is a CIP of 13/408,062 02/29/2012 PAT 9949360, which claims benefit of 61/451,283 03/10/2011. 
The examiner has reviewed the prior art relied upon in the parent application. MPEP 2001.06(b).

Election/Restrictions
Applicant’s election without traverse of specie IV, reading on figure 3, claims 1-5, in the reply filed on February 23, 2021 is acknowledged. Applicant added new claims 6-10. Claims 5 and 10, with the limitation of fifth and sixth signal net do not read on the elected specie of figure 3. Therefore, claims 5 and 10 are withdrawn from further consideration.

Specification
The disclosure is objected to because of the following informalities: Patent Number (US 10,772,191), may be added to the patent issued to application # 16/581,734, filed on September 24, 2019.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hu (US 2009/0301775).
Regarding claim 1, Hu, figure 2, discloses a printed circuit board, comprising: a substrate (element 9,10) having a top surface and a bottom surface (see figure); a reference plane (18) embedded in the substrate and adjacent to the top surface (see figure); a first signal net (4) and a second signal net (26) being in close proximity to each other and disposed within a specific region on the top surface of the substrate (see figure); an outermost insulating layer (11) disposed on the top surface of the substrate to cover the substrate, the first signal net and the second signal net, wherein the outmost insulating layer comprises an opening to expose a portion of the second signal net (see figure); and a conductive layer (28) disposed in the opening and on the outermost insulating layer corresponding to the specific region in which the first signal 

Regarding claim 2, Hu further discloses wherein the reference plane provides one of the ground potential and the power potential (paragraph 0059). 

Regarding claim 3, Hu further discloses wherein the reference plane is electrically connected to the second signal net by a via hole formed in the substrate (see figure).

 Regarding claim 4, Hu further discloses an insulating cap layer (12) covering the conductive layer within the specific region.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu, as applied to claim 6 above.
Regarding claim 6, Hu does not disclose a second reference plane embedded in the substrate and adjacent to the bottom surface; a third signal net and a fourth signal net being in close proximity to each other and disposed within a second specific region on the bottom surface of the substrate; MTKI-10-0244US-3216/929,651a bottom outermost insulating layer disposed on the bottom surface of the substrate to cover the substrate, the third signal net and the fourth signal net, wherein the bottom outmost insulating layer comprises a second opening to expose a portion of the fourth signal net; and a bottom conductive layer disposed in the second opening and on the bottom outermost insulating layer corresponding to the second specific region in which the third signal net and the fourth signal net are arranged, such that the bottom conductive layer overlaps with the third signal net.  
However, providing the structure as recited in claim 6, is merely duplicating the structure on the bottom side of the structure as applied and recited in claim 1. It has In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), and St. Regis Paper Co. v. Bemis Co., 193 (USPQ 8).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to provide the board of Hu, as recited in claim 6, in order to increase the wiring density.

Regarding claim 7, the modified board of Hu further disclose wherein the second reference plane provides one of the ground potential and the power potential (obvious as applied to claim 2 above). 

Regarding claim 8, the modified board of Hu further disclose wherein the second reference plane is electrically connected to the fourth signal net by a second via hole formed in the substrate (obvious as applied to claim 3 above).  

Regarding claim 9, the modified board of Hu further disclose a bottom insulating cap layer covering the bottom conductive layer within the second specific region (obvious as applied to claim 4 above).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-4 and 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 9,949,360, hereafter Pat’360. Although the claims at issue are not identical, they are not patentably distinct from each other explained as below:
Regarding claim 1, a board of the claims of Pat’360, discloses a printed circuit board, comprising: a substrate having a top surface and a bottom surface (line 1-2, claim 1); a reference plane embedded in the substrate and adjacent to the top surface (obvious as disclosed at claim 4); a first signal net and a second signal net being in close proximity to each other and disposed within a specific region on the top surface of the substrate (line 3-8); an outermost insulating layer disposed on the top surface of the substrate to cover the substrate, the first signal net and the second signal net, wherein the outmost insulating layer comprises an opening to expose a portion of the second signal net (line 9-15, line 23-29); and a conductive layer disposed in the opening and on the outermost insulating layer corresponding to the specific region in which the first signal net and the second signal net are arranged, such that the conductive layer overlaps with the first signal net (line 15-22).  

Regarding claim 2, the modified board of the claims of Pat’360f further discloses wherein the reference plane provides one of the ground potential and the power potential (claim 4). 

Regarding claim 3, the modified board of the claims of Pat’360f further discloses wherein the reference plane is electrically connected to the second signal net by a via hole formed in the substrate (obvious disclosed in claim 5).  

Regarding claim 4, the modified board of the claims of Pat’360f further discloses 
an insulating cap layer covering the conductive layer within the specific region (obvious as disclosed in claim 9). 

 Regarding claim 6, the modified board of the claims of Pat’360f further discloses a third signal net and a fourth signal net, does not disclose a second reference plane embedded in the substrate and adjacent to the bottom surface; a third signal net and a fourth signal net being in close proximity to each other and disposed within a second specific region on the bottom surface of the substrate; MTKI-10-0244US-3216/929,651a bottom outermost insulating layer disposed on the bottom surface of the substrate to cover the substrate, the third signal net and the fourth signal net, wherein the bottom outmost insulating layer comprises a second opening to expose a portion of the fourth signal net; and a bottom conductive layer disposed in the second opening and on the bottom outermost insulating layer corresponding to the second specific region in which the third signal net and the fourth signal net are arranged, such that the bottom conductive layer overlaps with the third signal net.  
However, providing the structure as recited in claim 6, is merely duplicating the structure on the bottom side of the structure as applied and recited in claim 1. It has In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), and St. Regis Paper Co. v. Bemis Co., 193 (USPQ 8).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to provide the board of the claims of Pat’360, as recited in claim 6, in order to increase the wiring density.

 Regarding claim 7, the modified board of the claims of Pat’360f further discloses
wherein the second reference plane provides one of the ground potential and the power potential (obvious as applied to claim 2 above).  

 	Regarding claim 8, the modified board of the claims of Pat’360f further discloses wherein the second reference plane is electrically connected to the fourth signal net by a second via hole formed in the substrate (obvious as applied to claim 3 above).  

 	Regarding claim 9, the modified board of the claims of Pat’360f further discloses
bottom insulating cap layer covering the bottom conductive layer within the second specific region (obvious as applied to claim 4 above).  

Claims 1-4 and 6-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,485,095, hereinafter Pat’095. Although the claims at issue are not identical, they are not patentably distinct from each other explained as below:
Regarding claim 1, the board of claims of Pat’095 discloses printed circuit board, comprising: a substrate having a top surface and a bottom surface (line 1-2, claim 1); a reference plane embedded in the substrate and adjacent to the top surface (obvioius as disclosed at line 15-16); a first signal net and a second signal net being in close proximity to each other and disposed within a specific region on the top surface of the substrate (line 3-5); an outermost insulating layer disposed on the top surface of the substrate to cover the substrate, the first signal net and the second signal net, wherein the outmost insulating layer comprises an opening to expose a portion of the second signal net (line 6-14); and a conductive layer disposed in the opening and on the outermost insulating layer corresponding to the specific region in which the first signal net and the second signal net are arranged, such that the conductive layer overlaps with the first signal net (line 25-30). 

Regarding claim 2, the modified board of claims of Pat’095 discloses wherein the reference plane provides one of the ground potential and the power potential (obvious, as a reference plane to be used as ground potential or the power potential is old and known in the art. Additionally, the recitation “the reference plane provides one of the ground potential and the power potential” merely requires the reference plate to be capable of providing a ground potential, or a power potential.  It has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138 (CCPA 1946).


wherein the reference plane is electrically connected to the second signal net by a via hole formed in the substrate (obvious as disclosed at line 15-21, claim 1).

Regarding claim 4, the modified board of claims of Pat’095 discloses an insulating cap layer covering the conductive layer within the specific region (not disclosed but insulating cap in the form of a protective layer is old and known in the art to protect the outer surface).  

Regarding claim 6, the modified board of claims of Pat’095 discloses does not disclose a second reference plane embedded in the substrate and adjacent to the bottom surface; a third signal net and a fourth signal net being in close proximity to each other and disposed within a second specific region on the bottom surface of the substrate; MTKI-10-0244US-3216/929,651a bottom outermost insulating layer disposed on the bottom surface of the substrate to cover the substrate, the third signal net and the fourth signal net, wherein the bottom outmost insulating layer comprises a second opening to expose a portion of the fourth signal net; and a bottom conductive layer disposed in the second opening and on the bottom outermost insulating layer corresponding to the second specific region in which the third signal net and the fourth signal net are arranged, such that the bottom conductive layer overlaps with the third signal net.  
	However, providing the structure as recited in claim 6, is merely duplicating the structure on the bottom side of the structure as applied and recited in claim 1. It has been held that mere duplication of the essential working parts of a device In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), and St. Regis Paper Co. v. Bemis Co., 193 (USPQ 8).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to provide the board of claim of Pat’095, as recited in claim 6, in order to increase the wiring density.

Regarding claim 7, the modified board of claims of Pat’095 discloses wherein the second reference plane provides one of the ground potential and the power potential (obvious as applied to claim 2 above).  

Regarding claim 8, the modified board of claims of Pat’095 discloses wherein the second reference plane is electrically connected to the fourth signal net by a second via hole formed in the substrate (obvious as applied to claim 3 above).  

Regarding claim 9, the modified board of claims of Pat’095 discloses a bottom insulating cap layer covering the bottom conductive layer within the second specific region (obvious as applied to claim 4 above). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yoo (US 2012/0080224), figure 1, discloses a printed circuit board with substrate (110, 180, 172), a reference plane (142, 162) embedded in the substrate, a first signal 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933.  The examiner can normally be reached on generally: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847 
                                                                                                                                                                                            IBP / May 8, 2021